Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered March 6, 1964 after a jury trial, convicting him of sodomy in the first degree, and imposing sentence. Judgment affirmed. No substantial right of defendant was prejudiced by the admission in evidence, without objection, of testimony of a police officer of identification in a hospital and prior to trial of defendant by the complainant (People v. Tobin, 176 N. Y. 278, 289; People v. Jackson, 196 N. Y. 357, 362). Both complainant and a companion positively identified the defendant at the trial. Defendant offered no evidence. The identifications at the trial were corroborated by other proof, including admissions of defendant, to make a convincing ease. The attorney for defendant, on cross-examination of complainant, elicited the details of police station house identification by both complainant and the companion, including the use in the office of the policeman of 15 pictures of men in prison uniforms. Nor do we regard as error the admission, without objection, of an unsolicited oral statement by defendant while he was being transported to court for arraignment (People v. Waterman, 9 N Y 2d 561; People v. Stanley, 15 N Y 2d 30; People v. Gunner, 15 N Y 2d 226, 233). Beldoek, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.